In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00291-CV


                             JAMES THOMAS GREEN, APPELLANT

                                                    V.

            TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL., APPELLEES

                            On Appeal from the 126th District Court1
                                     Travis County, Texas
               Trial Court No. D-1-GN-19-008736, Honorable Jan Soifer, Presiding

                                        November 23, 2020

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, James Thomas Green, an inmate proceeding pro se, appeals from the

trial court’s order denying his motion for partial summary judgment. We dismiss the

appeal for want of jurisdiction.


        Green sued Appellees, the Texas Department of Criminal Justice and its

employees, alleging that they defamed him and violated his due process rights during his


        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
incarceration. Green later filed “Plaintiff’s Motion for Partial Summary Judgment,” seeking

summary judgment on his due process claims. The trial court denied the motion and this

appeal followed.


       An appellate court has jurisdiction to hear an appeal from a final judgment or from

an interlocutory order made immediately appealable by statute. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998) (per curiam). “[W]hen there has not been a conventional trial on the merits,

an order or judgment is not final for purposes of appeal unless it actually disposes of

every pending claim and party or unless it clearly and unequivocally states that it finally

disposes of all claims and all parties.” Lehmann, 39 S.W.3d at 205.


       The trial court’s order denying Green’s motion for partial summary judgment did

not dispose of all, or any, pending claims and parties and does not include any language

purporting to be a final judgment. Further, we find no statutory authority permitting an

interlocutory appeal from this order. By letter of November 2, 2020, we notified Green

that it did not appear from the record that a final judgment or appealable order had been

issued by the trial court and directed him to show how we have jurisdiction over the

appeal. Green filed a response but has failed to demonstrate grounds for continuing the

appeal.


       Because Green has not presented this Court with a final judgment or appealable

order, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                        Per Curiam




                                            2